Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 11/19/2021. Claims 1, 3 and 5 have been amended; and claims 2, 4 and 6-12 have been cancelled..
Claims 1, 3 and 5 are pending.
Drawing Objection
2.	The Drawing Objection has been withdrawn due to the amendment filed 11/19/2021.
Allowable Subject Matter
3.	Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the thin film transistor substrate comprises a second substrate, a second metal layer disposed on the second substrate, a flat layer covering the second metal layer, a pixel electrode disposed on the flat layer, and a first passivation layer disposed on the pixel electrode; and photo spacers disposed between the color film substrate and the thin film transistor substrate; wherein the flat layer is defined with vias, and two of the photo spacers are disposed between corresponding two adjacent vias; and wherein the photo spacer is disposed a narrow end and a wide end of one of the two photo spacers respectively fall into the recess of the protective layer and abut against the first passivation layer, and a narrow end and a wide end of another one of the two photo spacers respectively fall into a recess of the first passivation layer and abut against the protective layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3 and 5 are also allowed due to their virtue of dependency.
Zhang et al. CN 101046562, Wu et al. CN 101334561, Kim US 2016/0077369 and Weng et al. US 2014/0198284 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871